Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0005273
                                                         26-JAN-2015
                                                         09:58 AM




                            SCWC-13-0005273 


              IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 



       WILLIAM A. CORNELIO, III, Petitioner/Petitioner-Appellant, 


                                  vs. 


           STATE OF HAWAIʻI, Respondent/Respondent-Appellee. 



             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

     (CAAP-13-0005273; S.P.P. NO. 13-1-0007(2); CR. NO. 94-0590(2)) 


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.) 


             Petitioner/Petitioner-Appellant William A. Cornelio, 


 III’s Application for Writ of Certiorari, filed on December 16, 


 2014, is hereby rejected. 


             DATED: Honolulu, Hawaiʻi, January 26, 2015. 


 William A. Cornelio, III           /s/ Mark E. Recktenwald

 petitioner pro se 

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson